Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/21 has been entered.
Claims 1-21 are pending, claims 3, 5-8, and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 1-2, 4, 9, and 21 are examining below. 
Applicant's amendments have overcome the claim objections and the 112 b rejections previously set forth in the Final Office Action mailed 11/09/2020.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. In this case, the specification has 25 pages that have not been thoroughly checked.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kien et al (US 2014/0366702) hereinafter Kien.
Regarding claim 1, Kien teaches a method of perforating a web (Figures 1, 4, 4A, and 13-17), the method comprising:
rotating a cylinder (12) at a first speed about a longitudinal cylinder axis (a speed of the cylinder 12 about a rotation axis 24, figure 13) to form a boundary layer of air flow (Kien’s Figure 4 shows structures of the cylinder 12 that have the same claimed structures of the cylinder to be able to perform this limitation), 
the cylinder comprising an outer circumferential surface, wherein the outer circumferential surface defines a plurality of recessed portions (inherently having recesses for receiving inserts 16, 29, Figures 4, 4A and Para. 73, “the anvil 16 can be disposed on an anvil insert 29, which can be removably attached to the outer surface 30 of the cylinder 12”), 
wherein a plurality of anvil blocks (16, 29) is positioned within the plurality of recessed portions, 
wherein respective  portions of the plurality of anvil blocks are disposed radially about the outer circumferential surface (Figure 4, all anvils 16 are on an outer circumferential surface of the cylinder 12) and define cavities therebetween (the spaces between anvils 16, Figure 4 below. See Applicant’s specification, Page 4, lines 5-6 “wherein a cavity is form between adjacent anvil blocks”), the cavity comprising a low pressure zone 
(Kien’s cavity has the same claimed cavity to be able to perform or create a low pressure zone) and 
wherein each of the plurality of anvil blocks comprises an anvil bead (16);
operatively engaging a blade (20, Figures 4 and 13. Please note that Figure 4 show a stationary blade 20 and Figure 13 shows a rotation blade 20) with the anvil beads, wherein the blade is parallel to the longitudinal cylinder axis (Figures 3-4 and 13), and wherein the blade comprises a plurality of teeth (Para. 90, the last sentence “if the anvil 16 is smooth-edged, that it contains no teeth, the blade 20 can comprise a plurality of teeth 36”);
feeding a web (14) between the anvil bead and the blade at a second speed (a feeding speed of the web 14) while the blade cooperates in contacting relationship with the anvil bead (Figure 1), wherein the first speed of the rotating cylinder is greater than the second speed of the web (Para. 83 recites that “the web 14 can be run at a speed slower than the cylinder 12”);
perforating the web (22) to form a shaped line of weakness (Figure 1); 
generating debris from perforating the web (this inherently step because debris can be generated during punching or perforating);
collecting the debris such that the debris is drawn to the low pressure zone of the cavity (some of debris can be stuck or adhered on or drawn to low pressure zones of the cavities because this perforating device has the similar structures of the Applicant’s device).
	Examiner notes that when the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions are Presumed to be Inherent, see MPEP 2112.01.
Regarding claim 2, Kien teaches that the cylinder comprises a pre-perforating portion and a post-perforating portion (the spaces or cavities between the anvils 16 before and after perforating, Figure 4 below).
Regarding claim 9, Kien teaches that a step of traversing the web at a web speed of less than 700 m/min (as the claim is written, this step is an inherently step, Kien’s method can meet this limitation because at an initial speed or a beginning speed of the web 14 can meet it.  At least when starting the machine, the speed is “less than” 700m/min).
Regarding claim 21, Kien teaches that the debris is expelled from the cavity in the post-perforating portion of the cylinder. 
(This step is inherent because this perforating device has the similar structures of the Applicant’s device, therefore debris is expelled from the cavity in the post-perforating portion of the cylinder while the anvil 16 engages with a blade 20 that causes the boundary layer of air flow to be redirection or get disruption.
See Applicant’s page 23, the first paragraph recites "the debris is expelled from the area between the first anvil bead and the second anvil bead and the cavity and falls away from the outer circumferential surface 30 of the cylinder 12. The debris is expelled in the post-perforation zone 74”).


    PNG
    media_image1.png
    501
    547
    media_image1.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kien in view of Slovut et al (2016/0271824) hereinafter Slovut.
Regarding claim 4, Kien teaches all of the limitations as stated above except a step of oscillating the blade in a direction parallel to the longitudinal cylinder axis.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Kien to have a blade reciprocally shifted, as taught by Slovut, in order to allow the apparatus effectively perforate and create weakness of the web (Figure 11 and Para. 64 of Slovut, “the sum of the distance traveled by the blade and the distance traveled by the counter component is substantially equivalent the shifting distance, D… the translational distance that one tooth 26 travels to cover with the entire the shape width, W”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kien in view Baggot et al (US 2016/0121501) hereinafter Baggot.
Regarding claim 9, Kien teaches all of the limitations as stated in claim above. If one argued that Kien does not teach the step of traversing the web at a web speed of less than 700 m/min, then the following rejections are applied.
Baggot teaches a device for perforating a web (1, Figures 1-2) including an anvil roller (30), a cutting roller (5), and wherein the web can traverses at a speed of the target web can be at least a minimum of about 500 m/min (Para. 31, lines 1-3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Kien to have a web speed of the target web can be at least a minimum of about 500 m/min, as 
Moreover, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the perforating device for perforating the web at a speed of less than 700 m/min because discovering an optimum speed (less than 700 m/min) would have been a mere design consideration based on size, shape, and thickness of the web and the device capacity that can efficiently perforate the web. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement depending on size, shape, and thickness of the web and the device capacity.  It has been held that discovering an optimum speed of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.
Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive for the following reason:
With regards to “the first speed of the rotating cylinder that is greater than the second speed of the web” in the remarks, Kien’s Para. 83 recites that “the web 14 can be run at a speed slower than the cylinder 12. By running the web 14 slower than the rotating cylinder 12, the web 14 can move a lesser distance before each subsequent perforation 22 is imparted to the web 14. However, there are limitations as to how fast or how slow the cylinder 12 can be sped with respect to the web 14”. Thus, the first speed of the rotating cylinder that is greater than the second speed of the web.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Examiner, Art Unit 3724  

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724